NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                   Argued June 5, 2013
                                 Decided August 12, 2013

                                          Before

                            FRANK H. EASTERBROOK, Chief Judge

                            WILLIAM J. BAUER, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge



No. 12‐3092

UNITED STATES OF AMERICA,                          Appeal from the United States
          Plaintiff‐Appellee,                      District Court for the Northern 
                                                   District of Illinois, Eastern Division.
       v.
                                                   No. 11 CR 134
VICTOR JOHNSON, also 
known as VIC,                                      Milton I. Shadur,
            Defendant‐Appellant.                        Judge.



                                        O R D E R

    Victor Johnson was charged with one count of bank robbery by force, violence, or
intimidation, in violation of 18 U.S.C. § 2113(a).  Johnson pleaded guilty and was sentenced
to 180 months’ imprisonment.  Johnson now appeals his sentence, arguing that it is both
procedurally and substantively unreasonable.  Finding no error, we affirm.
No. 12‐3092                                                                               Page 2



    On February 17, 2011, Johnson and his co‐defendant, David Holmes, entered a Charter
One Bank in Chicago, Illinois, and approached the teller counter.  Holmes climbed over the
counter and told the teller to open the safe and give him all the money.  The teller then
opened the safe, and Holmes removed $6,183.  At the same time, Johnson grabbed a bank
customer  and  threatened,  “Don’t  move  or  I’ll  kill  you.    Give  me  your  money.”    The
customer stated that she had just deposited all of her money and had nothing to give him. 
Johnson then pressed his gun into her back and forced her to the next teller window.  By
now, Holmes had emptied the bank’s safe.  Johnson then struck the customer in the head
with the gun and fled the bank with Holmes and the money from the safe.

    On December 20, 2011, Johnson pleaded guilty to one count of bank robbery by force,
violence, and intimidation, and on August 23, 2012, the district court sentenced him to 180
months’ imprisonment.  Johnson filed this timely appeal.

     First,  Johnson  argues  that  his  sentence  is  procedurally  unreasonable.    We  review
de novo whether a district court followed proper procedures at sentencing.  United States v.
Trujillo‐Castillon, 692 F.3d 575, 578 (7th Cir. 2012).  Specifically, we look to whether the
sentencing judge properly calculated the Guidelines range, recognized that the Guidelines
range was not mandatory, considered the sentencing factors in 18 U.S.C. § 3553(a), selected
a  sentence  based  on  facts  that  were  not  clearly  erroneous,  and  explained  the  sentence
adequately. United States v. Annoreno, 713 F.3d 352, 357 (7th Cir. 2013) (citations omitted).

    Johnson contends that the district court treated the Guidelines with undue import by
displaying  a  “strong  pull  towards  the  [Guidelines]  range,  showing  a  presumption  of
reasonableness.”  Johnson cherry‐picks the following comments from the district court’s
extensive discussion at sentencing to support  his assertion,

      [W]hen  the  Guidelines  were  binding,  my  approach  was  typically  to  adopt
    presumptively something in the middle of the Guideline range and then say, and
    where do the mitigating factors take it to take it down toward the lower part, or
    where do the aggravating factors take it to bring it to the upper part.  That still
    seems to me to be a legitimate approach to the whole problem.  First you define
    the range and then you see where does the specific conduct point to in terms of
    how you apply the range.  
No. 12‐3092                                                                                    Page 3


       [T]he Guidelines put [Johnson] into a range, those factors.  And now you decide
    where does someone get sentenced within the range.  And that is a function of
    how serious the factor is in connection with or in comparison with or in relation
    to comparable conduct that would place the person within the range.  

    But these comments, when read in the context of the entire record, were part of a larger
discussion from the district court judge of the history of the Guidelines—far from a “strong
pull towards a presumption of reasonableness” as Johnson suggests.  The district court,
rather,  properly  calculated  the  advisory  Guidelines  range,  critiqued  the  Guidelines,
reviewed  the  history  of  the  law,  and  proceeded  through  a  detailed  discussion  of  the
§ 3553(a) factors. There was no procedural error at Johnson’s sentencing.

     Next, Johnson contends the district court relied upon prohibited documents when it
concluded  that  Johnson  had  committed  a  second  controlled  substance  offense  for  the
purposes of the Career Offender Guideline.  To qualify as a career offender under § 4B1.1
a  defendant  must  have  at  least  two  prior  felony  convictions  for  crimes  of  violence  or
controlled substances.  Here, the district court determined that Johnson had two qualifying
convictions of controlled substance offenses: (1) a conviction for delivery of crack cocaine,
in  violation  of  720  Ill.  Comp.  Stat.  570/401;  and  (2)  a  conviction  for  criminal  drug
conspiracy, in violation of 720 Ill. Comp. Stat. 570/405.  The second conviction involved a
“divisible”  statute,  meaning  the  statute  could  be  violated  by  an  agreement  to  merely
possess a controlled substance (720 Ill. Comp. Stat. 570/402), or by an intent to distribute,
manufacture, or deliver a controlled substance (720 Ill. Comp. Stat.  570/401).  If  Johnson
was convicted of the latter, the offense would qualify as his second controlled substance
conviction  and  Johnson  would be deemed a career offender under the Guidelines. See
Salinas  v.  United  States,  547  U.S.  188,  126  S.Ct.  1675,  164  L.Ed.2d  364  (2006).    Johnson
acknowledges in his brief that he failed to make an objection at the district court level and
forfeited this claim.  United States v. Anderson, 604 F.3d 997, 1001 (7th Cir. 2010).  When
evaluating a forfeited claim, we review for plain error.  Id.

     The  crux  of  Johnson’s  argument  is  that,  because  his  second  controlled  substance
offense  involved  a  divisible  statute,  the  district  court  erred  by  utilizing  his  PSR  when
determining  that  he  was  a  career  offender  because  the  PSR  incorporated  his  police
report—a document which in and of itself would not pass muster under Shepard v. United
States, 544 U.S. 13, 125 S.Ct. 1254, 161 L.Ed.2d 205 (2005).  But Johnson does not argue that
the  PSR’s  description  of  his  second  state  drug  offense  was  inaccurate,  or  that  he  was
actually convicted of conspiracy to merely possess under the divisible statute at issue.  In
No. 12‐3092                                                                                 Page 4


fact, during his sentencing hearing, Johnson described his offense as an agreement to deliver
crack cocaine.  Johnson’s counsel also agreed at sentencing that Johnson, “technically does
qualify as a career offender” and only offered arguments in mitigation of that fact, such as
Johnson’s  addiction  issues  and  difficult  upbringing.    A  defendant’s  criminal  record  is
commonly stipulated, giving no reason for the district court to unilaterally search through
the state court’s archives for an indictment, when both parties are in agreement.  See United
States  v.  Aviles‐Solarzano,  623  F.3d  470,  475  (7th  Cir.  2010)  (citing  Fed.  R.  Crim.  P.
32(i)(3)(A)).  Accordingly, we find no plain error.

     We  review  the  district  court’s  sentencing  decisions  for  substantive  reasonableness
under an abuse of discretion standard.  United States v. Marin‐Castano, 688 F.3d 899, 902 (7th
Cir. 2012) (internal citations omitted).  A sentence is considered reasonable if the district
court gives meaningful consideration to the factors enumerated in § 3553(a), including the
advisory Sentencing Guidelines, and arrives at a sentence that is objectively reasonable in
light of the statutory factors and the individual circumstances of the case.”  United States
v. Shannon, 518 F.3d 494, 496 (7th Cir. 2008) (internal citations omitted).  Further, because
Johnson’s  sentence  is  within  the  Guidelines  range,  we  apply  a  presumption  of
reasonableness. United States v. Baker,  655 F.3d 677, 683 (7th Cir. 2011) (citing Rita v. United
States, 551 U.S. 338, 347, 127 S.Ct. 2456, 168 L.Ed.2d 203 (2007)). 

     Johnson argues his 180‐month sentence is unreasonable because the sentence is longer
than necessary to meet the § 3553(a) sentencing goals, considering mitigating factors such
as Johnson’s substance abuse issues, as well as an unfair application of the career‐offender
guideline.  See U.S.S.G. § 4B1.1.  First, the record reflects that the district court enumerated
the § 3553(a) factors and discussed them individually before imposing Johnson’s sentence. 
The district court was not persuaded that Johnson’s mitigating factors, such as his difficult
upbringing  and  addiction  problems,  outweighed  the  aggravating  factors  in  the
case—including Johnson’s lengthy criminal history.  Johnson also argues the application
of the career offender provision was too harsh; Johnson’s criminal history does not support
that conclusion.  It is clear from the record that the district court carefully considered and
weighed the § 3553(a) factors and settled on a within Guidelines range sentence of 180
months’ imprisonment.  Finding no abuse of discretion, we AFFIRM.